180 F.2d 578
J. S. ABERCROMBIE COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12831.
United States Court of Appeals Fifth Circuit.
March 20, 1950.
Rehearing Denied April 13, 1950.

Petition for Review of an Order of the National Labor Relations Board sitting at Washington, D. C.
Fritz L. Lyne, Dallas, Tex., Karl H. Mueller, Fort Worth, Tex., for petitioner.
Marcel Mallet-Prevost, Principal Atty., David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, National Labor Relations Bd., Washington, D. C., for respondent.
Before HOLMES, McCORD, and BORAH, Circuit Judges,
PER CURIAM.


1
The petition to review the order of the Board is denied.